Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment dated 11/20/2020 has been entered and considered for this Office Action. Accordingly, claims 1-5, 7-10, and 13-14 have been amended. Claims 1-14 are currently pending.
Claim Rejections/Objections Withdrawn
In view of amendments to the claims, the rejection of claim 7 under 35 U.S.C. 112 and the objection to claim 13 have been withdrawn.
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. On page 7, Applicant alleges that “Mitaka does not disclose the claimed base.” Examiner respectfully disagrees. As set forth below, Mitaka discloses a base with a fixed portion 9, 10 and a tiltable portion 11, wherein the fixed portion 9, 10 comprises an upper base part 10 connected to a lower base part 9, further wherein the tiltable portion 11 extends laterally to the upper base part 10 and is pivotally connected to the upper base part 10 [for limited pivotal movement between two position about a pivotal axis alpha.1. of the tiltable portion 11] that extends transversely to an edge of the patient support platform 8, and wherein the lower base part 9 comprises the mounting means (channel of 9; see paragraph [0016]) and wherein the first arm part 6 is connected to the tiltable portion 11 (see Fig. 1; 4a and 12 are connected to the tiltable portion 11 by means of 6), whereby when said joints are fixed against movement, [the adjustable arm is arranged to maintain the patient monitoring device in a position on the patient surface portion while allowing for movement of the patient monitoring device, via the tiltable portion] due to respiration. The limitations in bolded brackets are drawn to the intended use of the tiltable portion. A recitation of the intended use of the claimed invention must result in a .

    PNG
    media_image1.png
    791
    1158
    media_image1.png
    Greyscale

Applicant’s arguments for patentability of dependent claims 2-14 solely rely on patentability of claim 1 by virtue of their dependency. In view of examiner's response to arguments and new grounds of rejection, claim 1 remains rejected, and as such the dependent claims 2-14 similarly remain rejected.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “mounting means for mounting” and “holding means for receiving the patient monitoring device” in claim 1, and “resilient means…to urge the holding means” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Note that as recited in claim 3, the "resilient means" does not invoke 35 U.S.C. 112(f) because it is modified by structure in that claim.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Regarding the “mounting means,” see paragraph [0026] of corresponding PG Pub 2018/0092624:
[0036] The base 6 of the adjustable arm is shown most clearly in FIG. 2.  As mentioned above, the base 6 has a fixed portion 11 and a tiltable portion 12.  The mounting means 7 for fixing the base relative to the patient support platform 2 comprises, in the illustrated embodiment, a clamp which can be fixed, by means of locking screws, onto a bar 15 fitted onto the patient platform 2.  The mounting means could alternatively be provided by any other connection mechanism, for example the screwing or bolting of the base directly onto the patient support platform or male/female parts on the base slotting together with female/male parts on the platform.

Therefore, the mounting means will be interpreted to be a clamp with locking screws, bolts and screws, or reasonable equivalent mechanisms thereof.
Regarding the “holding means,” see paragraph [0026] of corresponding PG Pub 2018/0092624:
[0026] The arm 3 also includes a holding means 8 for holding the patient monitoring device 1.  The second arm part 5 is connected to the holding means 8.  The holding means in this embodiment is a bracket into which the patient monitoring device is fitted by resilient clips, but other fitting mechanisms are equally possible such as screws or bolts.

Therefore, the holding means will be interpreted to be a bracket with clips, screws or bolts, or reasonable equivalent mechanisms thereof.
Regarding the “resilient means,” see paragraph of corresponding PG Pub 2018/0098624:
[0015] The base of the adjustable arm may include resilient means which act on the tiltable portion to urge the holding means either towards or away from the patient surface portion.  The resilient means may comprise a tension or compression spring mounted on a threaded rod, the spring force being adjusted by means of a nut threaded onto the rod.

Therefore, the resilient means will be interpreted to be a tension or compression spring mounted on a threaded rod, the spring force being adjusted by means of a nut threaded onto the rod, or reasonable equivalents thereof.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitaka Kohki., LTD (EP 1,190,680, hereinafter “Mitaka”), and in further view of Schmidt et al., (US PG Pub 2010/0204578, hereinafter "Schmidt").
Regarding claim 1, Mitaka, drawn to a medical stand apparatus (see Fig. 1 and Abstract) teaches an adjustable arm 1 for a patient monitoring device M to be placed on a surface portion of a patient's body, said arm 1 comprising: 
at least first (combination of elements 4a, 12) and second arm parts (combination of elements 16, 17); 
a base (combination of elements 6, 9-11) to which the first arm part 4a is connected wherein the base includes mounting means (combination of elements 9, 10) for mounting it relative to a patient support platform 8; and 
holding means 17a for receiving the patient monitoring device M, to which the second arm part (combination of elements 16, 17) is connected; 

wherein the base (combination of elements 9-11) has a fixed portion (combination of elements 9, 10), and a tiltable portion 11, wherein the fixed portion (combination of elements 9, 10) comprises and upper base part 10 connected to a lower base part 9, further wherein the tiltable portion 11 extends laterally to the upper base part (see Fig.1) and is pivotally connected to the upper base part 10 [for limited pivotal movement between two positions about a pivot axis of the tiltable portion 11] that extends transversely to an edge of the patient support platform 8 (see paragraph [0027]: “The base 10 has an articulation portion .alpha.1 around a principal axis of rotation being substantially orthogonal to the horizontal table 8.” See also Annotated Fig. 3 below), and wherein the lower base part 9 comprises the mounting means (see paragraph [0016]: “The fitting unit 9 has a channel-shaped side face and is fitted to an edge of the table 8 away from the floor F.”), and wherein the first arm part (combination of elements 4a, 12) connects to the tiltable portion 11 (see Fig. 1; 4a and 12 are connected to the tiltable portion 11 by means of 6), whereby when the said joints are fixed against movement, [the adjustable arm 1 can maintain the patient monitoring device M in position on the patient surface portion while allowing for movement of the patient monitoring device M, via the tiltable portion 11], due to respiration (see paragraphs [0028]-[0029]: “With these three characteristics, the stand apparatus 1 is capable of simultaneously changing the position/posture of the medical equipment M by releasing the clutches C1 to C5 and maintaining the changed position or posture. This is like establishing a gravity-free space around the medical equipment M and floating the medical equipment M in the space according to the weight balances. Any optional position/posture of the stand apparatus 1 is a kind of unstable balanced position. Therefore, the medical equipment M supported by the stand apparatus 1 is capable of adjusting its position and posture in response to even a fine motion of an operator or a patient.”).

    PNG
    media_image1.png
    791
    1158
    media_image1.png
    Greyscale


Regarding claim 2, Mitaka teaches the base including a resilient means C4 C5 which act on the tiltable portion 6 to urge the holding means either towards or away from the patient surface position (see paragraph [0021]: “In Fig. 2, a lower end of the end link 12 has an articulation beta.10. On the articulation beta.10, one end of an L-shaped rotary arm 16 is articulated. The rotary arm 16 has another articulation beta.11 at another end thereof. A principal axis of the articulation beta.11 is substantially orthogonal to that of the articulation beta.10. A holder 17 for supporting medical equipment M is articulated by the articulation beta.11. The holder 17 has a holding part 17a to hold the medical equipment M. Accordingly, the medical equipment M is rotatable in every direction under a held state. The articulations beta.10 and beta.11 have electromagnetic clutches C4 and C5, respectively, to lock the rotational position of the medical equipment M.”).

Regarding claim 3, Mitaka teaches a resilient means (see rejection of claim 2 above), however is silent with regards to the resilient means being a tension or compression spring mounted on a threaded 

Regarding claim 4, Mitaka teaches the tiltable portion 11 can be releasably locked to a fixed position (see paragraph [0016]: “The rotatable member 11 is horizontally articulated about a principal axis of rotation a1. The articulation a1 is provided with an electromagnetic clutch C1 to lock the rotation of the rotatable member 11.”), however is silent with regards to the tiltable portion being locked in the fixed position by a locking pin. Locking pins operate to lock a tiltable or moveable point between two elements in position. The electromagnetic clutches of Mitaka are used to releasably lock the point between two elements in position. These two elements are recognized equivalents in the art, as they both function to lock two elements into positioning. Therefore, the skilled artisan would recognize it as a mere substitution of art-recognized equivalents that are used for the same purpose, and it would have been obvious to modify the resilient means of Mitaka to be a locking pin, at the time the invention was effectively filed, in order to reduce the size and increase the design simplicity of the arm.

Regarding claims 5 and 6, Mitaka discloses the upper base part and lower base part of the fixed portion of the base is further comprise two parts pivotally connected together, and movable relative to 
However, Mitaka is silent with regards to, specifically, the joints being multidirectional joints. Schmidt, drawn to a support arm for ultrasound scanning (see Abstract) teaches multidirectional joints 24 at the meeting points of arms 14, 18, 20, 26, and ultrasound transducer 12 (see paragraph [0015]: “For ease of reference, some repetitive components are not shown, such as…hinges 24 at other joints than between the arms 14, 20.” See also paragraph [0018]: “The transducer 12 may directly connect with different or additional support arms 14, 18, 20, or 26.  The connection is a ball and socket, allowing relative swiveling of the ultrasound transducer 12 about the support arm 18.  Alternatively, the connection is hinged or other rotatable, extendable, or moveable connection. The connection may include a brake, such as a detent structure, pin, brake pad, or other device for releasably locking the ultrasound transducer 12 at a position relative to the support arm 18.”).


Regarding claims 7-9, the modified Mitaka is silent with regards to the limitations regarding the joints in the claims. Schmidt teaches multidirectional joints, with a pivotal connection (see paragraph [0018]), comprising a handle for simultaneously locking the pivotal connection and multidirectional joints (see paragraph [0018]: “The connection may include a brake, such as a detent structure, pin, brake pad, or other device for releasably locking the ultrasound transducer 12 at a position relative to the support arm 18.”). At the time the invention was effectively filed, it would have been obvious to modify the joints of Mitaka to include the specific types and arrangements of Schmidt in order to releasably adjust and lock the position the ultrasound probe, as recognized by Schmidt.

Regarding claims 13 and 14, Mitaka discloses an assembly comprising an adjustable arm 1 according to claim 1 (see rejection of claim 1 above) and further comprising a patient monitoring device M, however is silent with regards to the patient monitoring device being an ultrasound probe. Schmidt teaches a patient monitoring device being an ultrasound probe 12 (see paragraph [0015]). At the time the invention was effectively filed, it would have been obvious to modify the patient monitoring device of Mitaka to be an ultrasound probe in order to scan a three-dimensional volume of a patient, as recognized by Schmidt.

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitaka in view of Schmidt, as applied to claims 1-9 and 13-14 above, and further in view of Von Pechmann et al., (US PG Pub 2013/0048818, hereinafter “Von Pechmann”).
Regarding claims 10-12, the modified Mitaka teaches the invention as substantially claimed, however is silent with regards to the pivotal connection comprising an electromotor for locking the joints, the electromotor controllable by a foot pedal.
Von Pechmann, drawn to an adjustable positioning medical device (see Abstract) teaches using lockable ball and socket joints for a medical apparatus, wherein the locking of the joints is actuated by an electromotor 64 (see paragraph [0041]: “The base 65 carries an articulating boom including an actuator 64 mounted inside actuator housing 54.  The actuator housing 54 may be integral to base 65 as shown and contains a servo motor or other suitable actuator.”) controlled using as foot pedal (see paragraph [0056]: “Point B is the omnidirectional adjustment and articulation implemented by the flexible arm 22 for local positioning (controlled by button 222 or foot pedal or voice) with internal tensioning cable 240 (allowing multi-axis positioning by the plurality of ball and socket links 230)”.
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the joints of Mitaka to include the electromotor controlled by foot pedal, as taught in Von Pechmann, in order to allow for multi-axis positioning of the joints and hands-free locking abilities for the joints, as recognized in Von Pechmann.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KATHERINE M MCDONALD/Examiner, Art Unit 3793              

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793